                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 ULTRAVISION TECHNOLOGIES,                     §
 LLC,                                          §
                                               §
             Plaintiff,                        §
                                               §        Case No. 2:18-cv-00100-JRG-RSP
 v.                                            §        LEAD CASE
                                               §
 GOVISION LLC,                                 §
                                               §
            Defendant.                         §

                                           ORDER

       Defendants Shenzhen Absen Optoelectronic Co., Ltd. and Absen, Inc. (“Absen”)

previously filed a Motion for Summary Judgment that U.S. Patent Nos. 9,642,272; 9,916,782;

9,978,294; 9,990,869; and 10,248,372 Are Invalid for Improper Inventorship (Dkt. No. 331.)

Magistrate Judge Payne entered a Report and Recommendation (Dkt. No. 626), recommending

denial of Absen’s Motion for Summary Judgment that U.S. Patent Nos. 9,642,272; 9,916,782;

9,978,294; 9,990,869; and 10,248,372 Are Invalid for Improper Inventorship. Absen has now filed

Objections (Dkt. No. 632), with Plaintiff Ultravision Technologies, LLC filing a Response (Dkt.

No. 636.)

       After conducting a de novo review of the briefing on the Motion for Summary Judgment

that U.S. Patent Nos. 9,642,272; 9,916,782; 9,978,294; 9,990,869; and 10,248,372 Are Invalid for

Improper Inventorship, the Report and Recommendation, and the briefing on Absen’s Objections,

the Court agrees with the reasoning provided within the Report and Recommendation and

concludes that the Objections fail to show that the Report and Recommendation was erroneous.

Consequently, the Court OVERRULES Absen’s Objections and ADOPTS the Report and

Recommendation and orders that the Motion for Summary Judgment that U.S. Patent Nos.
9,642,272; 9,916,782; 9,978,294; 9,990,869; and 10,248,372 Are Invalid for Improper

Inventorship (Dkt. No. 331) is DENIED.


         So Ordered this
         May 25, 2021




                                         2
